JOURNAL ENTRY and OPINION
Relator, Sherman Sherrills, has filed a complaint for a writ of mandamus. The relator seeks an order from this court which would require the respondent, Judge Nancy M. Russo, to correct the amount of jail time credit as granted in the underlying case of State v. Sherman Sherrills, Cuyahoga County Court of Common Pleas Case No. CR-350649. The respondent has filed a motion to dismiss.
This court will not issue an extraordinary writ in order to correct any error associated with the calculation of jail time credit. Error associated with the calculation of jail time credit must be addressed through an appeal. State ex rel. Britton v. Judge Foley-Jones (Mar. 5, 1998), Cuyahoga App. No. 73646, unreported. State ex rel. Spates v. Judge Sweeney (Apr. 17, 1997), Cuyahoga App. No. 71986, unreported.
Accordingly, we grant the respondent's motion to dismiss. Clerk to serve notice of this judgment to all parties as provided in Civ.R. 58(B). Costs to relator.
Complaint dismissed.
FRANK D. CELEBREZZE, JR., J. CONCURS COLLEEN CONWAY COONEY, J. CONCURS